Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 1 of 18 Page ID #:229



     1   SHARON J. BRUNNER, (SBN: 229931)

     2   Law Office of Sharon J. Brunner
         14393 Park Avenue, Suite 100
     3
         Victorville, CA 92392
     4
         Phone: (760)243-9997
     5   Fax: (760)853-8155

     6   E-mail: sharonjbrunner@yahoo.com

     7
         JAMES S. TERRELL (SBN: 170409)
     8
         Law Office of JAMES S. TERRELL
     9   15411 Anacapa Road

    10   Victorville, California 92392
         E-mail: jim@talktoterrell.com
    11

    12
         Attorneys for Plaintiff
    13

    14
         LAUREL HOEHN (SBN:232946)
         Deputy County Counsel
    15
         Office of County Counsel
    16   385 N Arrowhead Ave 4th Floor
    17   San Bernardino, CA 92415
         Phone: 909-387-5287
    18
         Fax: 909-387-4069
    19
         E:mail: Laurel.Hoehn@cc.sbcounty.gov
    20

    21   Attorney for Defendants
                                            -1-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 2 of 18 Page ID #:230



     1

     2                        UNITED STATES DISTRICT COURT

     3                       CENTRAL DISTRICT OF CALIFORNIA

     4   GUILLERMO ALVARADO,                      Case No. 5:20-cv-00592-DMG-SHK
         individually and as a successor in
         interest to PERLA ALVARADO,
     5   deceased,
                                 Plaintiff,       STIPULATED PROTECTIVE
     6   v.                                       ORDER

     7   COUNTY OF SAN BERNARDINO;
         and DOES 1-10, inclusive.
     8                         Defendants.        Magistrate Judge: Hon. Shashi
                                                  Kewalramani
     9

    10
                                                  Judge: Hon. Dolly M. Gee
    11

    12

    13   1.    A.     PURPOSES AND LIMITATIONS

    14         Discovery in this action is likely to involve production of confidential,
         proprietary, or private information for which special protection from public
    15
         disclosure and from use for any purpose other than prosecuting this litigation may
    16
         be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    17   enter the following Stipulated Protective Order. The parties acknowledge that this
         Order does not confer blanket protections on all disclosures or responses to
    18
         discovery and that the protection it affords from public disclosure and use extends
    19
         only to the limited information or items that are entitled to confidential treatment
    20   under applicable legal principles. The parties further acknowledge, as set forth in
         Section 12.3 below, that this Stipulated Protective Order does not entitle them to
    21
                                                 -2-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 3 of 18 Page ID #:231



     1   file confidential information under seal; Civil Local Rule 79-5 sets forth the
         procedures that must be followed and the standards that will be applied when a party
     2
         seeks permission from the court to file material under seal.
     3
               B.     GOOD CAUSE STATEMENT
     4
               Defendant County of San Bernardino (“County”) may be producing
     5
         documents concerning confidential internal policies, which documents are
     6   generally unavailable to the public.       The disclosure of this information may
         jeopardize the security of the County’s operations and jeopardize the safety of its
     7
         peace officers. Defendant may also be producing documents that contain personal
     8
         and confidential information regarding individuals which information is generally
     9   unavailable to the public, including peace officer personnel records and information
         about unrelated, third parties. The disclosure of this information to the public may
    10
         violate those individuals’ privacy rights. Defendant may also be producing video
    11
         and audio related to the incident at issue in this case, as well as investigation reports,
    12   all of which is generally unavailable to the public, and the disclosure of which could
         violate individuals’ privacy rights and jeopardize the safety of officers.
    13
         Accordingly, to expedite the flow of information, to facilitate the prompt resolution
    14
         of disputes over confidentiality of discovery materials, to adequately protect
    15   information the parties are entitled to keep confidential, to ensure that the parties
         are permitted reasonable necessary uses of such material in preparation for and in
    16
         the conduct of trial, to address their handling at the end of the litigation, and serve
    17
         the ends of justice, a protective order for such information is justified in this matter.
    18   It is the intent of the parties that information will not be designated as confidential
         for tactical reasons and that nothing be so designated without a good faith belief
    19
         that it has been maintained in a confidential, non-public manner, and there is good
    20
         cause why it should not be part of the public records of this case.
    21
                                                    -3-

                               STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 4 of 18 Page ID #:232



     1   2.       DEFINITIONS

     2            2.1   Action: Guillermo Alvarado v. County of San Bernardino, et al.,
         Central District of California, Case No. 5:20-cv-00592-DMG-SHK.
     3

                  2.2   Challenging Party: a Party or Non-Party that challenges the
     4
         designation of information or items under this Order.
     5
                  2.3   “CONFIDENTIAL” Information or Items: information (regardless of
     6
         how it is generated, stored, or maintained) or tangible things that qualify for
     7   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
         the Good Cause Statement.
     8

                  2.4   Counsel: Counsel of Record for each respective party, including any
     9
         outside counsel or in-house counsel of record, as well as their respective support
    10
         staff.
    11
                  2.5   Designating Party: a Party or Non-Party that designates information or
    12   items that it produces in disclosures or in responses to discovery as
         “CONFIDENTIAL.”
    13

                  2.6   Disclosure or Discovery Material: all items or information, regardless
    14
         of the medium or manner in which it is generated, stored, or maintained (including
    15
         among other things, testimony, transcripts, and tangible things), that are produced
    16   or generated in disclosures or responses to discovery in this matter.

    17            2.7   Expert: a person with specialized knowledge or experience in a matter
         pertinent to the litigation who has been retained by a Party or its counsel to serve as
    18
         an expert witness or as a consultant in this Action.
    19

    20

    21
                                                   -4-

                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 5 of 18 Page ID #:233



     1         2.8    House Counsel: attorneys who are employees of a party to this Action.
         House Counsel does not include Outside Counsel of Record or any other outside
     2
         counsel.
     3
               2.9    Outside Counsel of Record: attorneys who are not employees of a party
     4
         to this Action, but are retained to represent or advise a party to this Action and have
     5   appeared in this Action on behalf of that party or are affiliated with a law firm which
         has appeared on behalf of that party, and including their support staff.
     6

               2.10 Non-Party: any natural person, partnership, corporation, association,
     7
         or other legal entity not named as a Party to this action.
     8
               2.11 Party: any party to this Action, including all of its officers, directors,
     9
         employees, consultants, retained experts, and Outside Counsel of Record (and their
    10   support staffs).

    11

    12         2.12    Professional Vendors: persons or entities that provide litigation
         support services (e.g., photocopying, videotaping, translating, preparing exhibits or
    13
         demonstrations, and organizing, storing, or retrieving data in any form or medium)
    14
         and their employees and subcontractors.
    15
               2.13 Protected Material: any Disclosure or Discovery Material that is
    16   designated as “CONFIDENTIAL.”

    17         2.14 Producing Party: a Party or Non-Party that produces Disclosure or
         Discovery Material in this Action.
    18

               2.15 Receiving Party: a Party that received Disclosure or Discovery
    19
         Material from a Producing Party.
    20
         3.    SCOPE
    21
                                                   -5-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 6 of 18 Page ID #:234



     1         The protections conferred by the Stipulation and Order cover not only
         Protected Material (as defined above), but also (1) any information copied or
     2
         extracted from Protected Material; (2) all copies, excerpts, summaries, or
     3
         compilations of Protected Material; and (3) any testimony, conversations, or
     4   presentations by Parties or their Counsel that might reveal Protected Material.

     5         Any use of Protected Material at trial shall be governed by the orders of the
         trial judge. This Order does not govern the use of Protected Material at trial.
     6

         4.    DURATION
     7

               Even after final disposition of this litigation, the confidentiality obligations
     8
         imposed by this Order shall remain in effect until a Designating Party agrees
     9
         otherwise in writing or a court order otherwise directs. Final disposition shall be
    10   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
         with or without prejudice; and (2) final judgment herein after the completion and
    11
         exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
    12
         including the time limits for filing any motions or applications for extension of time
    13   pursuant to applicable law.

    14   5.    DESIGNATING PROTECTED MATERIAL

    15         5.1    Exercise of Restraint and Care in Designating Material for Protection.

    16         Each Party or Non-Party that designates information or items for protection
         under this Order must take care to limit any such designation to specific material
    17
         that qualifies under the appropriate standards.       The Designating Party must
    18
         designate for protection only those parts of material, documents, items, or oral or
    19   written communications that qualify so that other portions of the material,
         documents, items, or communications for which protection is not warranted are not
    20
         swept unjustifiably within the ambit of this Order.
    21
                                                  -6-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 7 of 18 Page ID #:235



     1         Mass, indiscriminate, or routinized designations are prohibited. Designations
         that are shown to be clearly unjustified or that have been made of an improper
     2
         purpose (e.g., to unnecessarily encumber the case development process or to impose
     3
         unnecessary expenses and burdens on other parties) may expose the Designating
     4   Party to sanctions.

     5         If it comes to a Designating Party’s attention that information or items that it
         designated for protection do not qualify for protections, Designating Party must
     6
         promptly notify all other Parties that it is withdrawing the inapplicable designation.
     7

     8
               5.2    Manner and Timing of Designations.
     9
               Except as otherwise provided in this Order (see, e.g., second paragraph of
    10
         section 5.2(a) below, or as otherwise stipulated or ordered, Disclosure or Discovery
    11   Material that qualifies for protection under this Order must be clearly so designated
         before the material is disclosed or produced.
    12

               Designation in conformity with this Order requires:
    13

                      (a) For information in documentary form (e.g., paper or electronic
    14
                         documents, but excluding transcripts of depositions or other pretrial
    15
                         or trial proceedings), that the Producing Party affix at a minimum,
    16                   the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
                         legend”), to each page that contains protected material. If only a
    17
                         portion or portions of the material on a page qualifies for
    18
                         protections, the Producing Party also must clearly identify the
    19                   protected portion(s) (e.g., by making appropriate markings in the
                         margins).
    20

    21
                                                  -7-

                               STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 8 of 18 Page ID #:236



     1                 A Party or Non-Party that makes original documents available for
                       inspection need not designate them for protection until after the
     2
                       inspecting Party has indicated which documents it would like
     3
                       copied and produced.           During the inspection and before
     4                 designation, all of the material made available for inspection shall
                       be deemed “CONFIDENTIAL.” After the inspecting Party has
     5
                       identified the documents it wants copied and produced, the
     6
                       Producing Party must determine which documents, or portions
     7                 thereof, qualify for protection under this Order. Then, before
                       producing the specified documents, the Producing Party must affix
     8
                       the “CONFIDENTIAL legend” to each page that contains
     9
                       Protected Material. If only a portion or portions of the material on
    10                 a page qualifies for protection, the Producing party also must
                       clearly identify the protected portion(s) (e.g., by making
    11
                       appropriate markings in the margins).
    12
                    (b) For testimony given in depositions, that the Designating Party
    13
                       identify the Disclosure or Discovery Material on the record, before
    14                 the close of the deposition, all protected testimony.

    15              (c) For information produced in some form other than documentary
                       and for any other tangible items, that the Producing Party affix in a
    16
                       prominent place on the exterior of the container or containers in
    17
                       which the information is stored the “CONFIDENTIAL legend.” If
    18                 only a portion or portions of the information warrants protection,
                       the Producing Party, to the extent practicable, shall identify the
    19
                       protected portion(s).
    20
              5.3   Inadvertent Failures to Designate.
    21
                                                -8-

                            STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 9 of 18 Page ID #:237



     1         If timely corrected, an inadvertent failure to designate qualified information

     2   or items does not, standing along, waive the Designating Party’s right to secure
         protection under this Order for such material.       Upon timely correction of a
     3
         designation, the Receiving Party must make reasonable efforts to assure that the
     4
         material is treated in accordance with the provisions of this Order.
     5
         6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
     6
               6.1    Timing of Challenges.
     7
               Any Party or Non-Party may challenge a designation of confidentiality at any
     8   time that is consistent with the Court’s Scheduling Order.

     9         6.2    Meet and Confer.

    10         The Challenging Party shall initiate the dispute resolution process under
         Local Rule 37.1, et seq.
    11

               6.3    The burden of persuasion in any such challenge proceeding shall be on
    12
         the Designating Party. Frivolous challenges, and those made for an improper
    13
         purpose (e.g., to harass or impose unnecessary expenses and burdens on other
    14   parties) may expose the Challenging Party to sanctions. Unless the Designating
         Party has waived or withdrawn the confidentiality designation, all parties shall
    15
         continue to afford the material in question the level of protection to which it is
    16
         entitled under the Producing Party’s designation until the Court rules on the
    17   challenge.

    18   7.    ACCESS TO AND USE OF PROTECTED MATERIAL

    19         7.1    Basic Principles.

    20         A Receiving Party may use Protected Material that are disclosed or produced
         by another Party or by a Non-Party in connection with this Action only for
    21
                                                  -9-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 10 of 18 Page ID #:238



     1   prosecuting, defending, or attempting to settle this Action. Such Protected Material
         may be disclosed only to the categories of persons and under the conditions
     2
         described in this Order. When the Action has been terminated, a Receiving Party
     3
         must comply with provisions of section 13 below (FINAL DISPOSITION).
     4
               Protected Material must be stored and maintained by a Receiving Party at a
     5   location and in a secure manner that ensures that access is limited to the persons
         authorized under this Order.
     6

               7.2    Disclosure of “CONFIDENTIAL” Information or Items.
     7

               Unless otherwise ordered by the court or permitted in writing by the
     8
         Designating Party, a Receiving Party may disclose any information or item
     9
         designated “CONFIDENTIAL” only to the following:
    10
                      (a) The Receiving Party’s Outside Counsel of Record in this Action,
    11                   as well as employees of said Outside Counsel of Record to whom
                         it is reasonably necessary to disclose the information for this
    12
                         Action;
    13
                      (b) The officers, directors, and employees (including House Counsel)
    14
                         of the Receiving Party to whom disclosure is reasonably necessary
    15                   for this Action;

    16                (c) Experts (as defined in this Order) of the Receiving Party to whom
                         disclosure is reasonably necessary for this Action and who have
    17
                         signed the “Acknowledgment and Agreement to Be Bound”
    18
                         (Exhibit A);
    19
                      (d) The court and its personnel;
    20
                      (e) Court reporters and their staff;
    21
                                                  -10-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 11 of 18 Page ID #:239



     1              (f) Professional jury or trial consultants, mock jurors, and Professional
                       Vendors to whom disclosure is reasonably necessary for this Action
     2
                       and who have signed the “Acknowledgment and Agreement to be
     3
                       Bound” (Exhibit A);
     4
                    (g) The author or recipient of a documents containing the information
     5                 or a custodian or other person who otherwise possessed or knew the
                       information;
     6

                    (h) During their depositions, witnesses and attorneys for witnesses in
     7
                       the Action to whom disclosure is reasonably necessary provided
     8
                       that (1)The deposing party requests that the witness sign the
     9                 “Acknowledgment and Agreement to be Bound” (Exhibit A); and
                       (2) They will not be permitted to keep any confidential information
    10
                       unless they sign the “Acknowledgment and Agreement to be
    11
                       Bound” (Exhibit A), unless otherwise agreed by the Designating
    12                 Party or ordered by the court. Pages of transcribed deposition
                       testimony or exhibits to depositions that reveal Protected Material
    13
                       may be separately bound by the court reporter and may not be
    14
                       disclosed to anyone except as permitted under this Stipulated
    15                 Protective Order; and

    16              (i) Any mediator or settlement officer, and their supporting personnel,
                       mutually agreed upon by any of the parties engaged in settlement
    17
                       discussions.
    18
         8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    19
              IN OTHER LITIGATION.
    20
              If a Party is served with a subpoena or a court order issued in other
    21
                                                -11-

                            STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 12 of 18 Page ID #:240



     1   litigation that compels disclosure of any information or items designated in this

     2   Action as “CONFIDENTIAL,” that Party must:

     3                (a) Promptly notify in writing the Designating Party. Such notification
                         shall include a copy of the subpoena or court order;
     4

                      (b) Promptly notify in writing the party who caused the subpoena or
     5
                         order to issue in the other litigation that some or all of the material
     6
                         covered by the subpoena or order is subject to this Protective Order.
     7                   Such notification shall include a copy of this Stipulated Protective
                         Order; and
     8

                      (c) Cooperate with respect to all reasonable procedures sought to be
     9
                         pursued by the Designating Party whose Protected Material may be
    10
                         affected.
    11
               If the Designating Party timely seeks a protective order, the Party served
    12
         with the subpoena or court order shall not produce any information designated in
    13   this action as “CONFIDENTIAL” before a determination by the court form which
         the subpoena or order issued, unless the Party has obtained the Designating Party’s
    14
         permission. The Designating Party shall bear the burden and expense of seeking
    15
         protection in that court of its confidential material and nothing in these provisions
    16   shall be construed as authorizing or encouraging a Receiving Party in this Action to
         disobey a lawful directive from another court.
    17

         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    18
               PRODUCED IN THIS LITIGATION
    19
               (a) The terms of this Order are applicable to information produced by a Non-
    20
         Party in this Action and designated as “CONFIDENTIAL.” Such information
    21
                                                  -12-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 13 of 18 Page ID #:241



     1   produced by Non-Parties in connection with this litigation is protected by the
         remedies and relief provided by this Order. Nothing in these provisions should be
     2
         construed as prohibiting a Non-Party from seeking additional protections.
     3
               (b) In the event that a Party is required, by a valid discovery request, to
     4
         produce a Non-Party’s confidential information in its possession, and the Party is
     5   subject to an agreement with the Non-Party not to produce the Non-Party’s
         confidential information, then the Party shall:
     6

                      (1)   Promptly notify in writing the Requesting Party and the Non-
     7
                            Party that some or all of the information requested is subject to
     8
                            a confidentiality agreement with a Non-Party;
     9
                      (2)   Promptly provide the Non-Party with a copy of the Stipulated
    10                      Protective Order in this Action, the relevant discovery
                            request(s), and a reasonably specific description of the
    11
                            information requested; and
    12
                      (3)   Make the information requested available for inspection by the
    13
                            Non-Party, if requested.
    14
               (c) If the Non-Party fails to seek a protective order from this court within 14-
    15   days of receiving the notice and accompanying information, the Receiving Party
         may produce the Non-Party’s confidential information responsive to the discovery
    16
         request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    17
         not produce any information in its possession or control that is subject to the
    18   confidentiality agreement with the Non-Party before a determination by the court.
         Absent a court order to the contrary, the Non-Party shall bear the burden and
    19
         expense of seeking protection in this court of its Protected Material.
    20
         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    21
                                                  -13-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 14 of 18 Page ID #:242



     1         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
         Protected Material to any person or in any circumstance not authorized under this
     2
         Stipulated Protective Order, the Receiving party must immediately (a) notify in
     3
         writing the Designating party of the unauthorized disclosure(s), (b) use its best
     4   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
         person or persons to whom unauthorized disclosures were made of all the terms of
     5
         this Order, and (d) request such person or persons to execute the “Acknowledgment
     6
         and Agreement to be Bound” (Exhibit A).
     7
         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     8         PROTECTED MATERIAL

     9         When a Producing Party gives notice to Receiving Parties that certain

    10   inadvertently produced material is subject to a claim of privilege or other

    11   protection, the obligations of the Receiving Parties are those set forth in the

    12   Federal Rule of Civil Procedure, Rule 26(b)(5)(B). This provision is not intended

    13   to modify whatever procedure may be established in an e-discovery order that

    14   provides for production without prior privilege review. Pursuant to Federal Rule

    15   of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect

    16   of disclosure of a communication or information covered by the attorney-client

    17   privilege or work product protection, the parties may incorporate their agreement

    18   in the stipulated protective order submitted to the court.

    19   12.   MISCELLANEOUS

    20         12.1 Right to Further Relief.

    21
                                                  -14-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 15 of 18 Page ID #:243



     1         Nothing in this Order abridges the right of any person to seek its modification
         by the Court in the future.
     2

               12.2 Right to Assert Other Objections.
     3

               By stipulating to the entry of this Protective Order, no Party waives any right
     4
         it otherwise would have to object to disclosing or producing any information or item
     5
         on any ground not addressed in this Stipulated Protective Order. Similarly, no Party
     6   waives any right to object on any ground to use in evidence of any of the material
         covered by this Protective Order.
     7

               12.3 Filing Protected Material.
     8

               A Party that seeks to file under seal any Protected Material must comply with
     9
         Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to
    10
         a court order authorizing the sealing of the specific Protected Material at issue. If
    11   a Party’s request to file Protected Material under seal is denied by the court, then
         the Receiving Party may file the information in the public record unless otherwise
    12
         instructed by the court.
    13
         13.   FINAL DISPOSITION
    14
               After final disposition of this Action, as defined in paragraph 4, within 60-
    15
         days of a written request by the Designating Party, each Receiving Party must return
    16   all Protected Material to the Producing Party or destroy such material. As used in
         this subdivision, “all Protected Material” includes all copies, abstracts,
    17
         compilations, summaries, and any other format reproducing or capturing any of the
    18
         Protected Material. Whether the Protected Material is returned or destroyed, the
    19   Receiving Party must submit a written certification to the Producing Party (and, if
         not the same person or entity, to the Designating Party) by the 60-day deadline that
    20
         (1) identifies (by category, where appropriate) all the Protected Material that was
    21
                                                 -15-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 16 of 18 Page ID #:244



     1   returned or destroyed and (2) affirms that the Receiving Party has not retained any
         copies, abstracts, compilations, summaries, or any other format reproducing or
     2
         capturing any of the Protected Material. Notwithstanding this provision, Counsel
     3
         are entitled to retain an archival copy of all pleadings, motion papers, trial,
     4   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
         and trial exhibits, expert reports, attorney work product, and consultant and expert
     5
         work product, even if such materials contain Protected Material. Any such archival
     6
         copies that contain or constitute Protected Material remain subject to this Protective
     7   Order as set forth in Section 4 (DURATION).

     8   14.   VIOLATION

     9
               Any violation of this Order may be punishable by any and all appropriate
    10   measures including, without limitation, contempt proceedings and/or monetary
         sanctions.
    11

    12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    13                                    LAW OFFICE OF SHARON J. BRUNNER

    14   Dated:9/13/2021                        /s/Sharon J. Brunner
                                          SHARON J. BRUNNER, ESQ.
    15                                    Attorney for Plaintiff

    16
                                          LAW OFFICE OF JAMES S. TERRELL
    17

    18   Dated:9/13/2021                        /s/James S. Terrell
                                          JAMES S. TERRELL, ESQ.
    19                                    Attorney for Plaintiff

    20
                                          DEPUTY COUNTY COUNSEL
    21
                                                  -16-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 17 of 18 Page ID #:245



     1

     2   Dated:9/13/2021                        /s/Laurel A. Hoehn
                                          LAUREL A. HOEHN, ESQ.
     3                                    Attorney for Defendants

     4
               FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
     5

     6   Dated: __________________.
                 September 15, 2021        _____________________________________
                                           Hon. Shashi H.Kewalranani
     7                                      UNITED STATES MAGISTRATE JUDGE

     8

     9

    10

    11

    12

    13
                                 EXHIBIT A
    14            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    15         I, __________________________________ [print or type full name], of
         ________________________ [print or type full address], declare under penalty of
    16
         perjury that I have read in its entirety and understand the Stipulated Protective
    17   Order that was issued by the United States District Court for the Central District
    18   of California on ______________ [date] in the case of Guillermo Alvarado v.
         County of San Bernardino, et al., Central District of California Case No. 5:20-cv-
    19
         00592-DMG-(SHK). I agree to comply with and to be bound by all the terms of
    20   this Stipulated Protective Order and I understand and acknowledge that failure to
    21   comply could expose me to sanctions and punishment in the nature of contempt. I
                                                  -17-

                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00592-DMG-SHK Document 28 Filed 09/15/21 Page 18 of 18 Page ID #:246



     1   solemnly promise that I will not disclose in any manner the information or item
         that is subject to this Stipulated Protective Order to any person or entity except in
     2
         strict compliance with the provisions of this Order.
     3
               I further agree to submit to the jurisdiction of the United States District
     4
         Court for the Central District of California for the purpose of enforcing the terms
     5   of this Stipulated Protective Order, even if such enforcement proceedings occur
         after termination of this action. I hereby appoint ____________________ [print
     6
         or type full name] of __________________________ [print or type full address
     7
         and telephone number] as my California agent for service of process in connection
     8   with this action or any proceedings related to the enforcement of this Stipulated
         Protective Order.
     9

         Date: ________________
    10

         City and State where sworn and signed: ______________________________
    11

         Printed name: ____________________
    12

         Signature: _______________________
    13

    14

    15

    16

    17

    18

    19

    20

    21
                                                  -18-

                              STIPULATED PROTECTIVE ORDER
